 In the Matter Of WESTINGHOUSE ELECTRIC & MANUFACTURING CO.(METER DIvISION)andUNITED ELECTRICAL, RADIO & MACHINEWORKERS OF AMERICA, LOCAL #426, AFFILIATED WITH THE CONGRESSOF INDUSTRIAL ORGANIZATIONSCase No. B-2055.-Decided October 2,1940Jurisdiction:electrical product manufacturing industryInvestigation and Certification of -Representatives:existence of question: re-fusal to accord recognition to union ; election necessary.Unit Appropriate for CollectiveBargaining:production and maintenance em-ployees exclusive of executives, supervisory employees, salai ied clericalemployees, salaried office and engineering employees, salaried technical'employees, and police officers; no dispute as to.Mr. C. A. Reinwald,of New York City, andMr. T. Turner,ofNewark, N. J., for the Company.-Mr. Samuel L. RothbardandMr. Peter D. Besch,of Newark, N. J.,andMr. Fred D. Mueller,of Irvington, N. J., for the Union.Mr. Sidney L. Davis,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn July 27, 1940, United Electrical, Radio & Machine Workers ofAmerica, Local #426, affiliated with the Congress of IndustrialOrganizations, herein called the Union, filed a petition, and on Au-gust 9, 1940, an amended petition, with the Regional Director for theSecond Region (New York City), alleging that a question affectingcommerce had arisen concerning the representation of employees ofWestinghouse Electric & Manufacturing Co. (Meter Division), New-ark, New Jersey, herein called the Company, and requesting an in-vestigation and certification of representatives pursuant to' Section 9(c) of the National:Labor Relations Act, 49 Stat: 449, herein calledthe Act. - On August 29, 1940, the National Labor Relations Board,and,Article III,, Section 3; of - National Labor Relations Board27 N:LNo' 113.-.605 606DECISIONSOF NATIONALLABOR RELATIONS BOARDRules and Regulations-Series 2, as amended, ordered an investiga-tion and authorized the Regional Director to conduct it and to providefor an appropriate hearing upon due notice.On September 4, 1940, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe Union.Pursuant to the notice, a hearing was held on September16, 1940, at New York City, before Mark Lauter, the Trial Examinerduly designated by the Board.. The Company and the Union wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.Atthe hearing the Trial Examiner granted, without objection,a motionof the Union to amend its petition with respect to its claim concern-ing the appropriate unit.This ruling is hereby affirmed.Duringthe course of the hearing, the Trial Examiner made several otherrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Boardmakesthe following:FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYWestinghouse Electric & Manufacturing Co. (Meter Division)isa Pennsylvania corporation with its principal executive officesatPittsburgh, Pennsylvania.At its plant' known as the NewarkWorks Meter Division at 95 Orange Street, Newark, New Jersey, theplant here involved and herein called, the Newark plant, it is engagedin the manufacture, sale, and distribution of instruments, relays, andmeters.During 1939 the Company purchased for use at the Newarkplant raw materials valued at approximately $3,098,785, of which 90per cent were purchased outside New-Jersey.The total value offinished products sold by the Company in 1939 and manufactured atthe Newark plant was approximately $10,295,000, of which 97 percent were sold and shipped outside New Jersey.The Company ad-mits that it is engaged in interstate commerce within the meaningof the Act.II.THE-ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America, Local#426, is a labor organization affiliated with the Congress of Indus-trialOrganizations, admitting to membership all production andmaintenance employees of the Company at its Newark plant, exclusive WEISrMNGHOUSiE ELECTRIC & MFG. CO. (MITER DIVISION)607of executives, supervisory employees, salaried clerical employees, sal-aried office and engineering employees, salaried technical employees,and policeofficers.'III. THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that the Company, upon request, refused tobargain collectively with the Union as the exclusive representativeof its employees at the Newark plant, because of its uncertainty asto whether or not the Union represented a majority of the employeesin the appropriate unit.At the hearing there was introduced inevidence a report prepared by the Regional Director showing that,the Union represented a substantial number of employees in the unitfound appropriate in SectionV, infra.1We find that a question has arisen concerning the representationof employeesof the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THEAPPROPRIATE UNITThe Union urges that all production and maintenance employeesat. the Newark plant, exclusive of executives, supervisory employees,salaried clerical employees, salaried office and engineering employees,salaried technical employees, and police officers constitute an appro-priate unit.The Company takes no position regarding the unit butstates that if the Board makes a finding that the unit desired by theUnion is appropriate, it will have no objection to it.The operationsof the Company at its Newark plant are set forth in detail in therecord, and we see no reason for finding inappropriate the unitrequested by the Union.The unit accords substantially with theunit we have found to be appropriate in other cases involving em-ployees in other plants of the Company?'The report of the Regional Director showed that of 1,461 employees in the appropriateunit on the pay roll of July 31, 1940,729 had designated the Union as their representativefor the purposes of collective bargaining.Matter ofWestinghouse Electric & Mfg.Co. andUnited Electrical,Radio & MachineWorkers ofAmerica,Local No.612,18 N. L. R. B. 261;Matter of Westinghouse Electric & 608 ` ' -DECISIONS OF -NATIONAL; _ LABOR -REI ATIONS' BOARDWe find "that- the production and maintenance employees of theCompany at its Newark plant, exclusive of executives, supervisory,employees, salaried clerical employees, salaried office and engineer-ing employees, salaried technical employees, and police officers, con-stitute a unit- appropriate for the purposes of collective bargainingand that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to. collective bargain =ing. and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESBoth the Union and the Company request that an election be heldto determine the question concerning representation.The Unionrequests the pay-roll date nearest the hearing to determine thoseemployees eligible to'vote -iii the election, and the Company requeststhe date nearest the election.We finct 'that the question which hasarisen concerning the representation of employees of the Companycan best be resolved by the holding of an election by secret ballot,and we shall use as the date for determining eligibility of employeesto vote, -the pay-roll- date immediately preceding the -date of -thisDirection of Election.Upon the basis ` of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Westinghouse Electric & ManufacturingCo. (Meter Division), Newark, New jersey, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.The production and maintenance employees at the Company'sNewark plant, exclusive of executives, supervisory employees, sal-aried clerical employees, salaried office and engineering employees,salaried technical employees, and police officers, constitute a unitappropriate for the purposes of collective bargaining.DIRECTION OF ELECTION-By virtue of and pursuant to the power vested in the National'Labor Relations Board by Section 9 (c) oft-the National LaborManufacturing Company/and'United Electrical, Radio & Machine Workers of America,Local4/0,23 N . L R B 521 ;Matter of Westinghouse Electric d Manufacturing company'andUnited Electrical,Radio & Machine-Workers of America,Local 711(CI0 ), 24N -L , R B 601;andMatter of lVe'stinghouse Electric&Manufacturing CompanyandUnited Electrical,Radio&Machine Workers of Ame"riea,-LocalNo410, 24 NL.R B 807. WESTINGHOUSE" ELECTRIC &'MFG. CO. (MEIrEIR DIVISION)609Relations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is hereby,DIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargain-ing with Westinghouse Electric & Manufacturing Co. (Meter Di-vision),Newark, New Jersey, an - election by secret ballot shall beconducted as early as possible but not later. than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Second Region, acting in this mat-ter as agent for the National Labor Relations Board, and subjectto Article III, Section 9, of said Rules and Regulations, among theproduction and maintenance employees of the Company at its New-ark plant, who were employed during the pay-roll period immedi-ately preceding the date of this Direction of Election, includingthose employees who did not work during such pay-roll periodbecause they were ill or on vacation, and employees who were thenor have since then been temporarily laid off, but excluding executives,supervisory employees, salaried clerical employees, salaried officeand engineering employees, salaried technical employees, policeofficers, and employees who have since quit or been discharged forcause, to determine whether or not they desire to be represented byUnited Electrical, Radio & Machine Workers of America, Localx$426, affiliatedwith the Congress of Industrial Organizations, forthe purposes of collective bargaining.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESNovember 10, 1940On October 2, 1940, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceedings.Pursuant to the Direction of,Election,an election by secret ballotwas conducted on October 22, 1940, under the direction and super-vision of the Regional Director for the Second Region(New YorkCity).On October 24, 1940, the Regional Director,acting pursuanttoArticle III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, issued and duly served uponthe parties an Election Report.No objections to the conduct of theballot or the Election Report have been filed by any of the parties.As to the balloting and its results,the Regional Director reportedas follows:323428-42-vol. 27-40 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDTotal number eligible to vote_____________________________ 1,542Total number of ballots cast______________________________1,503Total number of valid ballots______________________________ 1, 494Total number of votes in favor of United Electrical, Radio &Machine Workers of America, Local #426, affiliated `withthe Congress of Industrial Organizations_________________ 1,109Total number of votes against aforementioned union-------385Total number of blank ballots_____________________________5Total number of void ballots_______________________________1Total number of challenged votes__________________________3Since the three challenged ballots cannot affect the results of theelection, we find it unnecessary to pass upon the challenges.By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant; to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series2, as amended,IT IS HEREBY CERTIFIED that United Electrical, Radio & MachineWorkers of America, Local #426, affiliated with the Congress of In-dustrial Organizations, has been designated and selected by a majorityof the production and maintenance'employees-of Westinghouse Elec-tric & Manufacturing Co. (Meter Division), Newark, New Jersey, atits plant at 95 Orange Street, Newark, New Jersey, exclusive of execu-tives, supervisory employees, salaried office and engineering em-ployees, salaried technical employees, and police officers, as theirrepresentative for the purposes of collective bargaining, and that,pursuant to Sectioll 9 (a) of the National Labor Relations Act, UnitedElectrical, Radio & Machine Workers of America, Local #426, affili-ated with the Congress of Industrial Organizations, is the exclusiverepresentative of all such employees for the purposes of collectivebargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment:27 N. L. R. B., No. 113a.